Citation Nr: 0947136	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in Detroit in June 2008 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks VA pension benefits due to nonservice-
connected disabilities which is permanent and total in 
nature.  The law authorizes the payment of a nonservice-
connected disability pension to a Veteran of a war who has 
the requisite service and who is permanently and totally 
disabled.  A Veteran meets the service requirements if he (1) 
served in the active military, naval or air service for 90 
days or more during a period of war; (2) is permanently and 
totally disabled from a nonservice-connected disability not 
due to his own willful misconduct; and (3) meets the net 
worth requirements under 38 C.F.R. § 3.274, and does not have 
an annual income in excess of the applicable maximum annual 
pension rate (MAPR) specified in 38 C.F.R. §§ 3.23, 3.3 
(2009).  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2009).  
The MAPR is published in Appendix B of VA Adjudication Manual 
M21-1R and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a Veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2009).  In addition, 
a disability pension is payable to each Veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).

Disability ratings are determined by the application of the 
VA schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a), Part 4 (2009).  The basis of disability ratings is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10 (2009).

The Veteran has numerous nonservice-connected disabilities 
including low back strain, chronic obstructive pulmonary 
disease, systolic dysfunction, hypertension, hepatitis, 
benign prostatic hypertrophy, and bilateral tinea pedis.  He 
also has problems with his hands and experiences 
incontinence.  He was last examined in September 2007.  At 
this time he reported being able to walk less than a quarter 
mile, no more than one flight of stairs, and being restricted 
to lifting less than 20 pounds.  He did not work and said 
that he was fired from his last job because of his 
disabilities.  He believed that he was unable to work because 
of his numerous disabilities.  Additionally, during his June 
2009 Travel Board hearing, the Veteran indicated that his 
disabilities had increased in severity since his most recent 
VA examination, and thus the findings did not adequately 
reflect the current extent of his disabilities.

As it has been more than two years since the Veteran's last 
VA examination, the Board is of the opinion that a thorough 
and contemporaneous VA examination is warranted to fully and 
fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal).

Additionally, during the June 2009 hearing, the Veteran 
indicated that he had applied for Social Security 
Administration benefits in January 2009.  These records have 
not been sought or associated with the file.  Upon remand 
these records should be obtained and associated with the 
Veteran's claims file.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The Veteran also indicated that he has received regular and 
continuous treatment at the Detroit VA medical center.  The 
claims file only contains records dated from June 2006 to 
June 2007.  VA is required to make reasonable efforts to help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.   Further treatment records should be 
sought on remand and associated with the claims file.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC shall obtain the 
administrative and medical records 
relating to the Veteran's Social Security 
Administration disability compensation 
benefits claim, and associate them with 
his claims file. 
 
2.  The RO/AMC shall request all VA 
treatment records pertaining to the 
Veteran from the Detroit VA medical 
center. 
 
3.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
nature and extent of his asserted 
nonservice-connected disabilities.  After 
any additional evidence has been obtained 
and added to the record, the Veteran must 
be afforded a VA examination to determine 
whether he is permanently and totally 
disabled.  The examiner should review the 
claims file and this remand and should 
state that he has done so in his report.   
 
The examiner must elicit from the Veteran 
and record, for clinical purposes, a full 
work and educational history.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
must provide objective findings regarding 
the current level of impairment associated 
with each disability and express an 
opinion as to how each disability impacts, 
individually and in conjunction with his 
other disabilities, upon the Veteran's 
ability to pursue substantially gainful 
employment in view of all pathology, 
without regard to age.   
 
After examination of the Veteran, the 
examiner must further render an opinion as 
to whether the Veteran is unemployable as 
a result of disabilities reasonably 
certain to continue throughout his life, 
or whether the Veteran has permanent 
disabilities which render it impossible 
for the average person to follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

